        Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 1 of 12



                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE WESTERN DISTRICT OF OKLAHOMA

CHERYL A. MARLER,                              )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Case No. 19-cv-911-STE
                                               )
ANDREW SAUL,                                   )
Commissioner of the                            )
Social Security Administration,                )
                                               )
       Defendant.                              )

                        MEMORANDUM OPINION AND ORDER

        Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

application for disability insurance benefits under the Social Security Act. The

Commissioner has answered and filed a transcript of the administrative record

(hereinafter TR. ____). The parties have consented to jurisdiction over this matter by a

United States magistrate judge pursuant to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court AFFIRMS the

Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration (SSA) denied

Plaintiff’s application for disability insurance benefits. Following an administrative hearing,

an Administrative Law Judge (ALJ) issued an unfavorable decision on September 21,
           Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 2 of 12



                                                                               1
2015. (TR. 21-33). The Appeals Council denied Plaintiff’s request for review, and Ms.

Marler filed an appeal in federal court. (TR. 416-421). The court reversed the decision

and remanded the matter because the ALJ improperly rejected the opinion of Dr. Douglas

B. Vaughan, Ph.D. (TR. 430-437). Specifically, the court found the ALJ erred by rejecting

the decision based on speculation that Dr. Vaughan “relied primarily on [Plaintiff’s]

subjective statements.” (TR. 435-436).

         Following a second administrative hearing, a different ALJ issued another

unfavorable decision, and Ms. Marler filed an appeal in this Court, seeking a review of

that decision. See TR. 373-383; ECF No. 1.

II.       THE SECOND ADMINISTRATIVE DECISION

         The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§ 404.1520. At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity from February 15, 2007, her amended alleged onset date, through

December 31, 2008, the date she was last insured. (TR. 375). At step two, the ALJ

determined that Ms. Marler had the following severe impairments: degenerative joint

disease of the bilateral knees, obesity, and depression. (TR. 376). At step three, the ALJ

found that Plaintiff’s impairments did not meet or medically equal any of the

presumptively disabling impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1.

(TR. 376).




1
    (TR. 1-4).


                                             2
         Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 3 of 12



       At step four, the ALJ concluded that Ms. Marler had no past relevant work, but

retained the residual functional capacity (RFC) to perform light work with the following

limitations:

       [Plaintiff] should not climb ladders, ropes, or scaffolds (based on body
       weight). [Plaintiff] can perform simple routine tasks with occasional contact
       with public.

(TR. 378, 381).

       The ALJ then proceeded to make findings at step five. The ALJ consulted with a

vocational expert (VE) to determine whether there were other jobs in the national

economy that Plaintiff could perform. Given the limitations presented by the ALJ, the VE

identified two jobs from the Dictionary of Occupational Titles. (TR. 382-383). Relying

upon the testimony of the VE, the ALJ concluded that Ms. Marler was not disabled based

on her ability to perform the identified jobs. (TR. 383).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determine whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). Under the “substantial evidence standard,” a court looks to an existing

administrative record to determine whether it contains “sufficien[t] evidence” to support

the agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

“Substantial evidence . . . is more than a mere scintilla . . . and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id.

(internal citations and quotation marks omitted).




                                             3
        Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 4 of 12



      While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.   ISSUE PRESENTED

      On appeal, Ms. Marler alleges the ALJ erred in the consideration of Dr. Vaughan’s

opinion. (ECF No. 13:12-21).

V.     ANALYSIS

      A.     Relevant Law

      An ALJ must evaluate every medical opinion in the record, although the weight

given to each opinion will vary according to the relationship between the disability

claimant and the medical professional. Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th

Cir. 2004); 20 C.F.R. § 404.1527(c). In determining what weight to accord any medical

opinion, an ALJ must consider:

      (1)    the length of the treatment relationship and the frequency of examination;

      (2)    the nature and extent of the treatment relationship;

      (3)    the degree to which the physician’s opinion is supported by relevant

             evidence;

      (4)    the consistency between the opinion and the record as a whole;

      (5)    whether or not the physician is a specialist in the area upon which an

             opinion is rendered; and

      (6)    other factors brought to the ALJ's attention which tend to support or

             contradict the opinion.


                                            4
          Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 5 of 12



Hamlin, 365 F.3d at 1215, n.7; 20 C.F.R. § 404.1527(c). Although the ALJ need not

explicitly discuss each factor, the reasons stated must be “sufficiently specific” to permit

meaningful appellate review. See Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir.

2007).

         B.    The ALJ’s Consideration of Dr. Vaughan’s Opinion

         Dr. Vaughan performed a psychological consultative evaluation on February 2,

2007, in which he found:

         [Plaintiff] appears capable of understanding and remembering simple but
         not detailed instructions. She is able to attend and concentrate for simple
         tasks for brief periods, but it seems she would have marked difficulty
         sustaining concentration, pace, or persistence for extended period of time.
         She does not appear capable of interacting socially with the public,
         supervisors, and coworkers in a competitive or low stress work setting. She
         does not seem able to adapt to routine work changes and stress in a
         competitive work setting or low-stress work setting.

         In this examiner’s opinion, [Plaintiff] is NOT capable of managing her own
         funds, due to her history of financial mismanagement, gambling, and
         spending sprees, as well as her poor arithmetic skills.

(TR. 335). Dr. Vaughan also assessed a GAF score of 45. (TR. 335).

         At Step Three, the ALJ noted Dr. Vaughan’s opinion that Plaintiff was not capable

of interacting with supervisors, coworkers, and the general public in a competitive or low

stress work setting, but found it was not fully consistent with or supported by his objective

findings. (TR. 377). In support, the ALJ addressed objective findings that Plaintiff

exhibited pleasant and cooperative behavior, had normal dress and grooming, and was

fully oriented to self, place, and time. (TR. 377).

         The ALJ also found that Dr. Vaughan’s opinion that Plaintiff would have marked

difficulty sustaining concentration, pace, and persistence for extended periods appeared


                                             5
         Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 6 of 12



inconsistent with Dr. Vaughan’s finding that Plaintiff’s concentration was fair and that

                                                   2
Plaintiff performed well on objecting testing. (TR. 377). The ALJ further found that Dr.

Vaughn’s opinion that Plaintiff could not adapt to routine work changes and stress was

inconsistent with Plaintiff’s lack of inpatient mental health treatments, management of

depression during the relevant time period exclusively through medication management

by her primary care physician, and Plaintiff’s report that she was able to go up to three

months without any psychotropic medications. (TR. 377-378). The ALJ also found this

opinion was inconsistent with Plaintiff’s reports of being able to drive a car, manage her

personal care without problems, prepare simple meals, perform yardwork and household

chores, grocery shop, pay bills, count change, and use a checkbook. (TR. 378).

       Later in the decision, the ALJ addressed Dr. Vaughan’s opinion as follows:

       First, specifically regarding the GAF score, I note that GAF scores are
       inherently limited, as they are not an objective measurement, but rather
       reflect the subjective opinion of the examiner at the time of the
       examination. Here, Dr. Vaughn’s [sic] GAF score appeared inconsistent with
       his objective findings for the reasons discussed below.

       As previously discussed under the B criteria, large portions of Dr. Vaughn’s
       [sic] medical opinion appeared inconsistent with and unsupported by the
       objective medical evidence as a whole. In short, he gave severely limiting
       restrictions in interacting with others when his objective findings showed
       mostly unremarkable appearance and behavior. Dr. Vaughn [sic] also found
       marked limitations in concentration and persistence despite that [Plaintiff’s]
       good performance on nearly all of the objective concentration testing he
       administered. Further, Dr. Vaughn [sic] found [Plaintiff] unable to adapt to
       a routine work setting despite little documented mental health treatment
       during the relevant two-year period, [Plaintiff’s] inconsistent adherence to
       a psychotropic medication regimen, and her wide range of reported


2
  The ALJ noted that Plaintiff recited the English alphabet, counted by threes to 21, spelled the
word “world” backwards, named the days of the week backwards, performed reverse serial threes
from 100 to 81 with only one error, and counted by serial sevens. (TR. 377).


                                               6
        Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 7 of 12



       activities of daily living. Accordingly, I gave little weight to Dr Vaughn’s [sic]
       medical opinions.

(TR. 381) (internal citations omitted).

       C.     The ALJ Did Not Err in Weighing Dr. Vaughan’s Opinion

              1. Unreferenced Factors

       Plaintiff contends the ALJ did not address “the physician’s association with Plaintiff

or the nature of his obviously thorough examination” and did not give “obvious

consideration” to Dr. Vaughan’s specialty as a psychologist. (ECF No. 13:15). The ALJ did

not ignore these factors, however, as she specifically noted that Dr. Vaughan “examined

[Plaintiff] on a consultative basis.” (TR. 379). The ALJ also described the objective

examination and the types of objective tests performed. (TR. 377, 379). In addition, the

ALJ consistently referred to Dr. Vaughan’s doctorate and noted that he performed a

mental status examination. (TR. 377, 379). Even if the ALJ’s consideration of these factors

was deficient, she was not required to explicitly discuss each factor outlined in the

regulations. See Oldham, 509 F.3d at 1258. Thus, this contention of error is without merit.

              2. Dr. Vaughan’s Status as an Agency-Chosen Examiner

       Ms. Marler contends that because Dr. Vaughan was chosen by the agency to

examine Plaintiff, he is a “double expert.” (ECF No. 13:15-16 (citing 20 C.F.R. §

404.1527(e)(2)(i))). The regulation cited by Plaintiff states that “State agency medical

and psychological consultants and other program physicians, psychologists, and other

medical specialists are highly qualified . . . [and] are also experts in Social Security

disability evaluation” and directs ALJs to consider findings and opinions from these

sources as opinion evidence. 20 C.F.R. § 404.1527(e)(2)(i) (effective Aug. 24, 2012 to



                                               7
         Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 8 of 12



Mar. 26, 2017). To the extent this regulation applies, the ALJ satisfied its requirements

because she considered Dr. Vaughan’s report as opinion evidence.

               3. GAF Score

       Plaintiff takes issue with the ALJ’s consideration of Dr. Vaughan’s assessment of a

                   3
GAF score of 45. She first asserts the ALJ erred by finding that GAF scores are limited

because they are not objective measurement, but instead reflect the subjective opinion

of the examiner at the time of the examination. Further, Plaintiff argues that because the

GAF score is inherently subjective, “the ALJ reject[ed] the professional judgment of an

expert and replace[ed] it with his own lay interpretation.” (ECF No. 13:17). But the ALJ’s

reasoning for the weight given to the GAF score—that the score reflects the subjective

opinion of the examiner at the time of the examination—is a good reason. See Watts v.

Berryhill, 705 F. App’x 759, 762 (10th Cir. 2017) (“The ALJ satisfied [the] requirement [of

giving good reasons for the weight assigned to a treating physician’s opinion], explaining

he gives GAF scores very little weight because they vary daily and represent only a

subjective evaluation at a single point in time.”). Thus, the ALJ did not err in weighing

the GAF score.

               4. Plaintiff’s Symptoms

       Ms. Marler contends the ALJ “ignore[d] the substance of Plaintiff’s symptoms” (ECF

No. 13:17). She notes that Dr. Vaughan’s opinion notes “agoraphobic tendencies, anger

and irritability, crying spells, and auditory and visual hallucinations, all of which would


3
  “A GAF score of 41–50 indicates “[s]erious symptoms . . . [or] serious impairment in social,
occupational, or school functioning, such as inability to keep a job.” Langley v. Barnhart, 373 F.3d
1116, 1123, n.3 (10th Cir. 2004) (internal quotation omitted).


                                                 8
        Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 9 of 12



reasonably impact a working relationship between Plaintiff and coworkers and

supervisors.” (ECF No. 13:17). But, the ALJ addressed Plaintiff’s reports of hallucinations,

anger, and depression as well as Dr. Vaughan’s diagnostic impression of generalized

anxiety with features of agoraphobia. (TR. 379). Although the ALJ did not reference

Plaintiff’s crying spells or irritability, “an ALJ is not required to discuss every piece of

evidence.” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996) (citation omitted).

Because the ALJ considered Plaintiff’s anger and depression, the Court does not find

Plaintiff’s crying or irritability to be particularly probative. See id. at 1010 (An ALJ must

“discuss[] the evidence supporting [the] decision” and must also “discuss the

uncontroverted evidence he chooses not to rely upon, as well as significantly probative

evidence [the ALJ] rejects.”).

              5. Factors About Which Dr. Vaughan was Aware

       The ALJ found Dr. Vaughan’s restrictions in interacting with others were

inconsistent with his finding that Plaintiff showed mostly unremarkable appearance and

behavior at the examination. Plaintiff argues that “Dr. Vaughan was undoubtedly aware

of Plaintiff’s appearance and behavior at the examination, as he was the one who

conducted it.” (ECF No. 13:17). The ALJ, however, may consider whether a medical

opinion is inconsistent with other evidence in the report. Pisciotta v. Astrue, 500 F.3d

1074, 1078 (10th Cir. 2007) (“Medical evidence may be discounted if it is internally

inconsistent or inconsistent with other evidence.”). Although Plaintiff argues that being

consistent with other evidence does not require “perfect” consistency, as discussed

above, the ALJ noted multiple aspects of the objective evidence that were inconsistent




                                             9
         Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 10 of 12



with Dr. Vaughan’s opinion. “[T]o the extent [Ms. Marler] contends the ALJ erred in

weighing the evidence . . . [the Court has] no authority to reweigh it.” Terwilliger v.

Comm’r, Soc. Sec. Admin., 801 F. App’x 614, 619 (10th Cir. 2020) (citing Newbold v.

Colvin, 718 F.3d 1257, 1265 (10th Cir. 2013)). And while Dr. Vaughan was undoubtedly

aware of what he observed and put in his report, it is the ALJ’s duty to weigh the opinion

based on the appropriate factors.

         Plaintiff makes a similar argument regarding other evidence. The ALJ rejected Dr.

Vaughan’s opinion that Plaintiff was unable to adapt to a routine work setting because of

the lack of mental health treatment, the inconsistent adherence to a psychotropic

medication regime, and a wide range of reported activities of daily living. (TR. 381).

Plaintiff contends Dr. Vaughan was aware of her treatment history and activities of daily

living, as he extensively discussed the issues in his opinion. (ECF No. 13:18). Again, Dr.

Vaughan’s knowledge of information included in his report is not relevant to the inquiry

     4
here.

               6. The ALJ Did Not Mischaracterize Dr. Vaughan’s Report

         Plaintiff contends the ALJ’s finding “grossly mischaracterizes the actual substance

of Dr. Vaughan’s report.” (ECF No. 13:18). She argues that Dr. Vaughan wrote that

Plaintiff’s memory and concentration were “spotty but adequate for the purposes of this



4
   In conjunction with this argument, Plaintiff asserts “that a patient’s impairments or
symptoms are of a particular level when, as here, they are not subjected to full-time work
is not necessarily indicative of whether they would remain improved if they were.” (ECF
No. 13:18-19). Plaintiff speculates that “it is likely precisely for this reason that Dr. Vaughn
[sic] was asked by the Agency to conduct his evaluation and offer his opinion on this
point.” But Plaintiff cites no law in support of this argument.


                                              10
        Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 11 of 12



evaluation” and that her attention and concentration were fair. (TR. 334-335). Further,

Plaintiff notes she stopped a test when she became frustrated with making an error, was

able to complete one test slowly, and with difficulty, and had poor arithmetic skills. (TR

334). But the ALJ specifically noted that Dr. Vaughan described Plaintiff’s concentration

as “spotty” and that her attention and concentration was fair. (TR. 377). The ALJ also

referenced the error Plaintiff made in one test and stated that Plaintiff “demonstrated

some difficulty with calculations.” (TR. 377). Based on the ALJ’s consideration of such

evidence, the Court does not find the ALJ mischaracterized Dr. Vaughan’s report as it

pertains to the objective tests.

              7. The ALJ was not Required to Contact Dr. Vaughan

       Plaintiff also contends the ALJ could have contacted Dr. Vaughan to inquire about

her belief that Dr. Vaughan’s opinion was inconsistent with the examination. (ECF No.

13:20-21). In support she cites 20 C.F.R. § 404.1519p(b), which states that “if the report

is inadequate or incomplete, we will contact the medical source who performed the

consultative examination, give an explanation of our evidentiary needs, and ask that the

medical source furnish the missing information or prepare a revised report.” But this

regulation is inapplicable because the ALJ did not find that the report was inadequate or

incomplete. Instead, the ALJ found that the opinion should receive little weight. Plaintiff

cites no authority suggesting an ALJ is required to contact the author of a medical opinion

with whom he or she disagrees.




                                            11
        Case 5:19-cv-00911-STE Document 20 Filed 05/20/20 Page 12 of 12




              8. Error Considering Daily Activities was Harmless

       Finally, Ms. Marler asserts her daily activities were limited and not suggestive of

an ability to perform full time work. (ECF No. 13:19). Further, she contends the ALJ

overstated her abilities. (ECF No. 13:19). To this point, the Commissioner acknowledged

that the ALJ cited activities from a 2014 function report and conceded that “Plaintiff

testified that her activities during the relevant period were more limited.” (ECF No. 19:17,

n.8). The error, however, is not reversible because the ALJ gave other good reasons for

the weight given to the opinions. See Bainbridge v. Colvin, 618 F. App'x 384, 390 (10th

Cir. 2015) (“But even if this reason was improper, the other reasons the ALJ gave were

more than sufficient for rejecting [the treating physician's] opinion.”); Milson v. Berryhill,

No. CIV-17-684-G, 2018 WL 4521220, at *4 (W.D. Okla. Sept. 21, 2018) (“These

deficiencies, however, are insufficient to invalidate the ALJ's analysis of Dr. Chaudry's

opinion, as the weight ascribed is supported by the other reasons the ALJ articulates.”).

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on this review, the Court AFFIRMS the Commissioner’s decision.

       ENTERED on May 20, 2020.




                                             12
